Exhibit 10.31
THE
PBG
DIRECTOR
DEFERRAL PROGRAM
Effective as of January 1, 2009







 



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS

              Page  
ARTICLE I — INTRODUCTION
    1  
 
       
ARTICLE II — DEFINITIONS
    2  
 
       
2.01 Account:
    2  
2.02 Act:
    2  
2.03 Beneficiary:
    2  
2.04 Code:
    2  
2.05 Company:
    2  
2.06 Deferral Subaccount:
    2  
2.07 Director:
    2  
2.08 Director Compensation:
    3  
2.09 Distribution Valuation Date:
    3  
2.10 Election Form:
    3  
2.11 Eligible Director:
    3  
2.12 ERISA:
    3  
2.13 Fair Market Value:
    4  
2.14 Key Employee:
    4  
2.15 Mandatory Deferral:
    5  
2.16 Participant:
    5  
2.17 PBG Organization:
    5  
2.18 Plan:
    5  
2.19 Plan Administrator:
    5  
2.20 Plan Year:
    6  
2.21 Recordkeeper:
    6  
2.22 Second Look Election:
    6  
2.23 Section 409A:
    6  
2.24 Separation from Service:
    6  
2.25 Specific Payment Date:
    6  
2.26 Valuation Date:
    7  
 
       
ARTICLE III — ELIGIBILITY AND PARTICIPATION
    8  
 
       
3.01 Eligibility to Participate:
    8  
3.02 Termination of Eligibility to Defer:
    8  
3.03 Termination of Participation:
    8  

 



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS

              Page  
ARTICLE IV — DEFERRAL OF COMPENSATION
    9  
 
       
4.01 Deferral Election:
    9  
4.02 Time and Manner of Deferral Election:
    9  
4.03 Period of Deferral; Form of Payment:
    10  
4.04 Second Look Election:
    11  
4.05 Mandatory Deferrals:
    12  
 
       
ARTICLE V — INTERESTS OF PARTICIPANTS
    13  
 
       
5.01 Accounting for Participants’ Interests:
    13  
5.02 Phantom Investment of Account:
    13  
5.03 Vesting of a Participant’s Account:
    14  
 
       
ARTICLE VI — DISTRIBUTIONS
    15  
 
       
6.01 General:
    15  
6.02 Distributions Based on a Specific Payment Date:
    15  
6.03 Distributions on Account of a Separation from Service:
    16  
6.04 Distributions on Account of Death:
    17  
6.05 Distributions of Mandatory Deferrals:
    17  
6.06 Valuation:
    18  
6.07 Impact of Section 16 of the Act on Distributions:
    18  
6.08 Actual Payment Date:
    18  
 
       
ARTICLE VII — PLAN ADMINISTRATION
    19  
 
       
7.01 Plan Administrator:
    19  
7.02 Action:
    19  
7.03 Powers of the Plan Administrator:
    19  
7.04 Compensation, Indemnity and Liability:
    20  
7.05 Section 16 Compliance:
    21  
7.06 Conformance with Section 409A:
    21  
 
       
ARTICLE VIII — AMENDMENT AND TERMINATION
    22  
 
       
8.01 Amendment of Plan:
    22  
8.02 Termination of Plan:
    22  
 
       
ARTICLE IX — MISCELLANEOUS
    23  
 
       
9.01 Limitation on Participant’s Rights:
    23  
9.02 Unfunded Obligation of the Company:
    23  

-ii-



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS

              Page  
9.03 Other Plans:
    23  
9.04 Governing Law:
    23  
9.05 Gender, Tense and Examples:
    23  
9.06 Successors and Assigns; Nonalienation of Benefits:
    24  
9.07 Facility of Payment:
    24  

-iii-



--------------------------------------------------------------------------------



 



ARTICLE I – INTRODUCTION
     The Pepsi Bottling Group, Inc. (the “Company” or “PBG”) established the PBG
Director Deferral Program (the “Plan”) to permit Eligible Directors to defer
certain compensation paid to them as Directors. The material terms of the Plan
were approved by the Board of Directors by resolution duly adopted on March 27,
2008 and the Plan is effective as of January 1, 2009 (the “Effective Date”).
     For federal income tax purposes, the Plan is intended to be a nonqualified
unfunded deferred compensation plan that is unfunded and unsecured. For purposes
of ERISA, the Plan is intended to be exempt from ERISA coverage as a plan that
solely benefits non-employees (or alternatively, a plan described in
Sections 201(2), 301(a)(3) and 401(a)(1) of ERISA providing benefits to a select
group of management or highly compensated employees).

 



--------------------------------------------------------------------------------



 



ARTICLE II – DEFINITIONS
     When used in this Plan, the following underlined terms shall have the
meanings set forth below unless a different meaning is plainly required by the
context:
2.01 Account:
     The account maintained for a Participant on the books of the Company to
determine, from time to time, the Participant’s interest under this Plan. The
balance in such Account shall be determined by the Plan Administrator. Each
Participant’s Account shall consist of at least one Deferral Subaccount for each
separate deferral under section 4.01. The Recordkeeper may also establish such
additional Deferral Subaccounts as it deems necessary for the proper
administration of the Plan. The Recordkeeper may also combine Deferral
Subaccounts to the extent it deems separate accounts are not needed for sound
recordkeeping. Where appropriate, a reference to a Participant’s Account shall
include a reference to each applicable Deferral Subaccount that has been
established thereunder.
2.02 Act:
     The Securities Exchange Act of 1934, as amended from time to time.
2.03 Beneficiary:
     The person or persons (including a trust or trusts) properly designated by
a Participant, as determined by the Plan Administrator, to receive the amounts
in one or more of the Participant’s Deferral Subaccounts in the event of the
Participant’s death in accordance with section 4.02(c).
2.04 Code:
     The Internal Revenue Code of 1986, as amended from time to time.
2.05 Company:
     The Pepsi Bottling Group, Inc., a corporation organized and existing under
the laws of the State of Delaware, or its successor or successors.
2.06 Deferral Subaccount:
     A subaccount of a Participant’s Account maintained to reflect his or her
interest in the Plan attributable to each deferral (or separately tracked
portion of a deferral) of Director Compensation, and earnings or losses credited
to such subaccount in accordance with section 5.01(b).
2.07 Director:

- 2 -



--------------------------------------------------------------------------------



 



     A person who is a member of the Board of Directors of the Company and who
is not currently an employee of the PBG Organization.
2.08 Director Compensation:
     Direct monetary remuneration to the extent payable in cash in U.S. dollars
to the Eligible Director by the Company for the discharge of his or her duties
as a member of the Board of Directors of the Company. Director Compensation
shall not include the amount of any reimbursement by the Company for expenses
incurred by the Eligible Director in the discharge of his or her duties as a
member of the Board of Directors of the Company.
2.09 Distribution Valuation Date:
     Each date as specified by the Plan Administrator from time to time as of
which Participant Accounts are valued for purposes of a distribution from a
Participant’s Account. The current Distribution Valuation Dates are March 31st,
June 30th, September 30th and December 31st. Any current Distribution Valuation
Date may be changed by the Plan Administrator, provided that such change does
not result in a change in when deferrals are paid out that is impermissible
under Section 409A. Values are determined as of the close of a Distribution
Valuation Date or, if such date is not a business day, as of the close of the
preceding business day.
2.10 Election Form:
     The form prescribed by the Plan Administrator on which a Participant
specifies the amount of his or her Director Compensation to be deferred and the
timing and form of his or her deferral payout, pursuant to the provisions of
Article IV. An Election Form need not exist in a paper format, and it is
expressly authorized that the Plan Administrator may make available for use such
technologies, including voice response systems, Internet-based forms and any
other electronic forms, as it deems appropriate from time to time.
2.11 Eligible Director:
     The term “Eligible Director” shall have the meaning given to it in section
3.01(b).
2.12 ERISA:
     Public Law 93-406, the Employee Retirement Income Security Act of 1974, as
amended from time to time.

- 3 -



--------------------------------------------------------------------------------



 



2.13 Fair Market Value:
     For purposes of converting a Participant’s deferrals to phantom PBG Common
Stock as of any date, and for converting dividend equivalents to phantom PBG
Common Stock as of any date, the Fair Market Value of such stock is the closing
price on such date (or if such date is not a trading date, the first date
immediately following such date that is a trading date) for PBG Common Stock as
reported on the composite tape for securities listed on the New York Stock
Exchange, Inc., rounded to two decimal places. For purposes of determining the
value of a Plan distribution, the Fair Market Value of phantom PBG Common Stock
is determined as the closing price on the applicable Distribution Valuation Date
for PBG Common Stock as reported on the composite tape for securities listed on
the New York Stock Exchange, Inc., rounded to two decimal places.
2.14 Key Employee:
     The individuals identified in accordance with the principles set forth
below.
          (a) General. Any Participant who at any time during the applicable
year is –
          (1) An officer of any member of the PBG Organization having annual
compensation greater than $130,000 (as adjusted for the applicable year under
Section 416(i)(1) of the Code);
          (2) A 5-percent owner of any member of the PBG Organization; or
          (3) A 1-percent owner of any member of the PBG Organization having
annual compensation of more than $150,000.
     For purposes of (1) above, no more than 50 employees identified in the
order of their annual compensation shall be treated as officers. For purposes of
this section, annual compensation means compensation as defined in Treas. Reg.
§1.415(c)-2(a), without regard to Treas. Reg. §§1.415(c)-2(d), 1.415(c)-2(e),
and 1.415(c)-2(g). The Plan Administrator shall determine who is a Key Employee
in accordance with Section 416(i) of the Code and the applicable regulations and
other guidance of general applicability issued thereunder or in connection
therewith (provided, that Section 416(i)(5) of the Code shall not apply in
making such determination), and provided further that the applicable year shall
be determined in accordance with Section 409A and that any modification of the
foregoing definition that applies under Section 409A shall be taken into
account.
          (b) Applicable Year. The Plan Administrator shall determine Key
Employees as of the last day of each calendar year (the “determination date”),
based on compensation for such year, and the designation for a particular
determination date shall be effective for purposes of this Plan for the twelve
month period commending on April 1st of the next following calendar year. For
purposes of the 2009 calendar year, the prior sentence shall mean that the Key

- 4 -



--------------------------------------------------------------------------------



 



Employees determined by the Plan Administrator as of December 31, 2007 shall
apply to the period from January 1, 2009 to March 31, 2009.
          (c) Rule of Administrative Convenience. In addition to the foregoing,
the Plan Administrator shall treat all other employees classified as Band E5 and
above on the applicable determination date prescribed in subsection (b) as Key
Employees for purposes of the Plan for the twelve month period commencing on
April 1st of the next following calendar year, provided that if this would
result in counting more than 200 individuals as key employees as of any such
determination date, then the number treated as key employees will be reduced to
200 by eliminating from consideration those employees otherwise added by this
subsection (c) in order by their base compensation, from the lowest to the
highest.
2.15 Mandatory Deferral:
     The term “Mandatory Deferral” shall have the meaning given to it in section
4.05.
2.16 Participant:
     Any Director who is qualified to participate in this Plan in accordance
with section 3.01 and who has an Account. An active Participant is one who is
currently deferring under section 4.01.
2.17 PBG Organization:
     The controlled group of organizations of which the Company is a part, as
defined by Sections 414(b) and (c) of the Code and the regulations issued
thereunder. An entity shall be considered a member of the PBG Organization only
during the period it is one of the group of organizations described in the
preceding sentence.
2.18 Plan:
     The PBG Director Deferral Program, as set forth herein and as amended from
time to time.
2.19 Plan Administrator:
     The Board of Directors of the Company or its delegate or delegates, which
shall have the authority to administer the Plan as provided in Article VII.
References in this document to the Plan Administrator shall be understood as
referring to the Board of Directors, and those delegated by the Board of
Directors. All delegations made under the authority granted by this section are
subject to section 7.05.

- 5 -



--------------------------------------------------------------------------------



 



2.20 Plan Year:
     The 12-consecutive month period beginning on January 1st and ending on
December 31st.
2.21 Recordkeeper:
     For any designated period of time, the party (which may include the
Company’s Compensation Department) that is delegated the responsibility,
pursuant to the authority granted in the definition of Plan Administrator, to
maintain the records of Participant Accounts, process Participant transactions
and perform other duties in accordance with any procedures and rules established
by the Plan Administrator.
2.22 Second Look Election:
     The term “Second Look Election” shall have the meaning given to it in
section 4.04.
2.23 Section 409A:
     Section 409A of the Code and the applicable regulations and other guidance
of general applicability that are issued thereunder.
2.24 Separation from Service:
     A Participant’s separation from service as defined in Section 409A;
provided that for this purpose the term “service recipient” shall include
PepsiCo, Inc. so long as PepsiCo, Inc. or a member of the PepsiCo, Inc.
controlled group maintains an ownership interest in the Company of at least 20%.
In the event the Participant also provides services other than as a director for
the Company and its affiliates, as determined under the prior sentence, such
other services shall not be taken into account in determining when a Separation
from Service occurs to the extent permitted under Treas. Reg. § 1.409A-1(h)(5).
The term may also be used as a verb (i.e., “Separates from Service”) with no
change in meaning.
2.25 Specific Payment Date:
     A specific date selected by an Eligible Director that triggers a lump sum
payment of a deferral as specified in section 4.03 or 4.04. The Specific Payment
Dates that are available to be selected by Eligible Directors shall be
determined by the Plan Administrator. With respect to any deferral, the
currently available Specific Payment Date(s) shall be the date or dates
reflected on the Election Form or the Second Look Election form that is made
available by the Plan Administrator for the deferral. In the event that an
Election Form or Second Look Election form only provides for selecting a month
and a year as the Specific Payment Date, the first day of the month that is
selected shall be the Specific Payment Date.

- 6 -



--------------------------------------------------------------------------------



 



2.26 Valuation Date:
     Each business day, as determined by the Recordkeeper, as of which
Participant Accounts are valued in accordance with Plan procedures that are
currently in effect. In accordance with procedures that may be adopted by the
Plan Administrator, any current Valuation Date may be changed.

- 7 -



--------------------------------------------------------------------------------



 



ARTICLE III — ELIGIBILITY AND PARTICIPATION
3.01 Eligibility to Participate:
          (a) An individual shall be eligible to defer compensation under the
Plan during the period that he or she is a Director hereunder.
          (b) During the period an individual satisfies the eligibility
requirements of this section, he or she shall be referred to as an Eligible
Director.
          (c) Each Eligible Director shall become an active Participant on the
earlier of the date an amount is first withheld from his or her compensation
pursuant to an Election Form submitted by the Director to the Plan Administrator
under section 4.01 or the date on which a Mandatory Deferral is first credited
to the Plan on his or her behalf under section 4.05.
3.02 Termination of Eligibility to Defer:
     An individual’s eligibility to participate by making an election to defer
pursuant to section 4.01 shall cease as soon as administratively practicable
following the date he or she ceases to be a Director.
3.03 Termination of Participation:
     An individual, who has been an active Participant under the Plan, ceases to
be a Participant on the date his or her Account is fully paid out.

- 8 -



--------------------------------------------------------------------------------



 



ARTICLE IV — DEFERRAL OF COMPENSATION
4.01 Deferral Election:
     (a) Each Eligible Director may make an election to defer under the Plan in
10% increments up to 100% of his or her Director Compensation for a Plan Year
(disregarding any Director Compensation that is subject to a Mandatory Deferral
pursuant to section 4.05) in the manner described in section 4.02. Such election
to defer shall apply to Director Compensation that is earned for services
performed in the corresponding Plan Year. A newly Eligible Director may only
defer the portion of his or her eligible Director Compensation for the Plan Year
in which he or she becomes an Eligible Director that is earned for services
performed after the date of his or her election. For this purpose, if a valid
Election Form is received prior to the date on which the Eligible Director
becomes a Director and the Election Form is effective under section 4.02(a) as
of the date on which the Eligible Director becomes a Director, then the Director
shall be deemed to receive all of his or her Director Compensation for the Plan
Year in which he or she becomes an Eligible Director after the date of the
election. Any Director Compensation deferred by an Eligible Director for a Plan
Year will be deducted for each payment period for the Plan Year for which he or
she has Director Compensation and is an Eligible Director.
          (b) To be effective, an Eligible Director’s Election Form must set
forth the percentage of Director Compensation to be deferred and any other
information that may be requested by the Plan Administrator from time to time.
For this purpose, the Election Form must meet the requirements of section 4.02.
4.02 Time and Manner of Deferral Election:
          (a) Deferral Election Deadlines. Ordinarily an Eligible Director must
make a deferral election for Director Compensation earned for services performed
in a Plan Year no later than December 31st of the calendar year immediately
prior to the beginning of the Plan Year (although the Plan Administrator may
adopt policies that encourage or require earlier submission of election forms).
If December 31st of such year is not a business day, then the deadline for
deferral elections will be the first business day preceding December 31st of
such year. In addition, an individual who has been nominated for Director status
must submit an Election Form prior to becoming an Eligible Director or otherwise
prior to rendering services as an Eligible Director, and such Election Form will
be effective immediately upon commencement of the individual’s status as an
Eligible Director or otherwise upon commencement of his or her services as an
Eligible Director.
          (b) General Provisions. A separate deferral election under subsection
(a) above must be made by an Eligible Director for each Plan Year’s compensation
that is eligible for deferral. If a properly completed and executed Election
Form is not actually received by the Plan Administrator (or, if authorized by
the Plan Administrator for this purpose, the Recordkeeper) by the prescribed
time in subsection (a) above, the Eligible Director will be deemed to have
elected not to defer any Director Compensation for the applicable Plan Year. An
election is irrevocable once received and determined by the Plan Administrator
to be properly

- 9 -



--------------------------------------------------------------------------------



 



completed (and such determination shall be made not later than the last date for
making the election in question). Increases or decreases in the percentage a
Participant elects to defer shall not be permitted after the beginning of the
applicable Plan Year.
          (c) Beneficiaries. A Participant may designate on the Election Form
(or in some other manner authorized by the Plan Administrator) one or more
Beneficiaries to receive payment, in the event of his or her death, of the
amounts credited to his or her Account; provided that, to be effective, any
Beneficiary designation must be in writing, signed by the Participant, and must
meet such other standards (including any requirement for spousal consent) as the
Plan Administrator shall require from time to time. The Beneficiary designation
must also be filed with the Plan Administrator (or Recordkeeper, if designated
by the Plan Administrator for this purpose) prior to the Participant’s death. An
incomplete Beneficiary designation, as determined by the Plan Administrator (or
Recordkeeper, if designated by the Plan Administrator for this purpose), shall
be void and of no effect. A Beneficiary designation of an individual by name
remains in effect regardless of any change in the designated individual’s
relationship to the Participant. Any Beneficiary designation submitted to the
Plan Administrator (or Recordkeeper, if designated by the Plan Administrator for
this purpose) that only specifies a Beneficiary by relationship shall not be
considered an effective Beneficiary designation and shall be void and of no
effect. If more than one Beneficiary is specified and the Participant fails to
indicate the respective percentage applicable to two or more Beneficiaries, then
each Beneficiary for whom a percentage is not designated will be entitled to an
equal share of the portion of the Account (if any) for which percentages have
not been designated. At any time, a Participant may change a Beneficiary
designation for his or her Account in a writing that is signed by the
Participant and filed with the Plan Administrator (or Recordkeeper, if
designated by the Plan Administrator for this purpose) prior to the
Participant’s death, and that meets such other standards as the Plan
Administrator shall require from time to time. An individual who is otherwise a
Beneficiary with respect to a Participant’s Account ceases to be a Beneficiary
when all payments have been made from the Account.
4.03 Period of Deferral; Form of Payment:
          (a) Period of Deferral. An Eligible Director making a deferral
election shall specify a deferral period on his or her Election Form by
designating either a Specific Payment Date or the date he or she incurs a
Separation from Service. Notwithstanding an Eligible Director’s actual election
of a Specific Payment Date, an Eligible Director shall be deemed to have elected
a period of deferral of not less than one year after the end of the Plan Year
for which the Compensation would have been paid absent deferral.
               If the Specific Payment Date selected by an Eligible Director
would result in a period of deferral that is less than this minimum deferral
period, the Eligible Director shall be deemed to have selected a Specific
Payment Date equal to the minimum period of deferral as provided in the
preceding sentence. If an Eligible Director fails to affirmatively designate a
period of deferral on his or her Election Form, he or she shall be deemed to
have specified the date on which he or she incurs a Separation from Service.

- 10 -



--------------------------------------------------------------------------------



 



          (b) Form of Payment. An Eligible Director making a deferral election
shall be eligible for a lump sum payment only.
4.04 Second Look Election:
               (a) General. Subject to subsection (b) below, a Participant who
has made a valid initial deferral in accordance with the foregoing provisions of
this Article may subsequently make another one-time election regarding the time
of payment of his or her deferral. This opportunity to modify the Participant’s
initial election is referred to as a “Second Look Election.”
               (b) Requirements for Second Look Elections. Second Look Elections
must comply with all of the following requirements:
          (1) If an Eligible Director’s initial election specified payment based
on a Specific Payment Date, the Participant may only make a Second Look Election
if the election is made at least 12 months before the Participant’s original
Specific Payment Date and such election will not be effective until 12 months
after it is made. In addition, in this case the Participant’s Second Look
Election must specify one of the following two payment events on the Second Look
Election — (i) the Second Look Election must provide for a new Specific Payment
Date that is at least 5 years after the original Specific Payment Date, or
(ii) the Second Look Election must provide for payment to be made on the later
of a new Specific Payment Date that is at least 5 years after the original
Specific Payment Date or Separation from Service.
          (2) If an Eligible Director’s initial election specified payment based
on the Participant’s Separation from Service, the Participant may only make a
Second Look Election if the election is made at least 12 months before the
Participant’s Separation from Service. In addition, in this case the Participant
must elect a payment date that is at least 5 years after the Participant’s
Separation from Service.
          (3) An Eligible Director may make only one Second Look Election for
each individual deferral, and each Second Look Election must comply with all of
the relevant requirements of this section.
          A Second Look Election will be void and payment will be made based on
the Participant’s original election under section 4.03 if all of the relevant
provisions of this subsection (b) are not satisfied in full. However, if an
Eligible Director’s Second Look Election becomes effective in accordance with
the provisions of subsection (b), the Participant’s original election shall be
superseded (including any Specific Payment Date specified therein), and the
original election shall not be taken into account with respect to the deferral
that is subject to the Second Look Election.
          (c) Plan Administrator’s Role. Each Participant has the sole
responsibility to elect a Second Look Election by contacting the Plan
Administrator (or, if authorized by the Plan

- 11 -



--------------------------------------------------------------------------------



 



Administrator, the Recordkeeper) and to comply with the requirements of this
section. The Plan Administrator or the Recordkeeper may provide a notice of a
Second Look Election opportunity to some or all Participants, but the
Recordkeeper and Plan Administrator are under no obligation to provide such
notice (or to provide it to all Participants, in the event a notice is provided
only to some Participants). The Recordkeeper and the Plan Administrator have no
discretion to waive or otherwise modify any requirement for a Second Look
Election set forth in this section or in Section 409A.
4.05 Mandatory Deferrals:
          (a) General. As provided in this section, the Board of Directors of
the Company may require that Director Compensation be deferred under the Plan.
Such portion of an Eligible Director’s Director Compensation for a Plan Year
that the Board of Directors of the Company requires to be deferred under this
section 4.05 shall be referred to as a “Mandatory Deferral.”
          (b) Time for Board’s Determination. To be effective hereunder, any
determination by the Board of Directors of the Company to require a Mandatory
Deferral of a portion of an Eligible Director’s Director Compensation for a Plan
Year must be made no later than the December 31st immediately preceding the
calendar year in which the Eligible Director performs the services to which such
Director Compensation relates (or, to the extent the Eligible Director is not
permitted to make any payment election with respect to such Mandatory Deferral
and it would result in a later deadline, immediately prior to the time the
Eligible Director first has a legally binding right to such Director
Compensation). As of such date or time, the determination by the Board of
Directors of the Company to require the deferral of the Director Compensation
shall be irrevocable. Any Mandatory Deferral for a Plan Year shall be credited
to a separate Deferral Subaccount for such Plan Year.
          (c) Time and Form of Payment. Each Mandatory Deferral shall be
distributed in accordance with section 6.05. The Eligible Director shall be
entitled to elect to change the time of payment in accordance with section 4.04
unless otherwise provided by the Board of Directors.

- 12 -



--------------------------------------------------------------------------------



 



ARTICLE V — INTERESTS OF PARTICIPANTS
5.01 Accounting for Participants’ Interests:
          (a) Deferral Subaccounts. Each Participant shall have at least one
separate Deferral Subaccount for each separate deferral of Director Compensation
made by the Participant under this Plan. A Participant’s deferral shall be
credited to his or her Account as soon as practicable following the date the
Director Compensation would be paid in the absence of a deferral. A
Participant’s Account is a bookkeeping device to track the value of the
Participant’s deferrals and the Company’s liability therefor. No assets shall be
reserved or segregated in connection with any Account, and no Account shall be
insured or otherwise secured.
          (b) Account Earnings or Losses. As of each Valuation Date, a
Participant’s Account shall be credited with earnings and gains (and shall be
debited for expenses and losses) determined as if the amounts credited to the
Participant’s Account had actually been invested in accordance with this
Article. The Plan provides only for “phantom investment,” and therefore such
earnings, gains, expenses and losses are hypothetical and not actual. However,
they shall be applied to measure the value of a Participant’s Account and the
amount of the Company’s liability to make deferred payments to or on behalf of
the Participant.
5.02 Phantom Investment of Account:
          (a) General. Each of a Participant’s Deferral Subaccounts shall be
invested on a phantom basis in phantom PBG Common Stock as provided in
subsection (b) below.
          (b) Phantom PBG Common Stock. Participant Accounts invested in the
phantom investment are adjusted to reflect an investment in PBG Common Stock. An
amount deferred into this phantom investment is converted to phantom shares (or
units) of PBG Common Stock of equivalent value by dividing such amount by the
Fair Market Value of a share of PBG Common Stock (or of a unit in the Account)
on the date as of which the amount is treated as invested in the phantom
investment by the Plan Administrator. The Plan Administrator shall adopt a fair
valuation methodology for valuing the phantom investment, such that the value
shall reflect the complete value of an investment in PBG Common Stock in
accordance with the following:
          (1) The Plan Administrator shall value the phantom investment in PBG
Common Stock pursuant to an accounting methodology which unitizes partial shares
as well as any amounts that would be received by the Account as dividends (if
dividends were paid on phantom shares/units of PBG Common Stock as they are on
actual shares of equivalent value). For the time period this methodology is
chosen, partial shares and the above dividends shall be converted to units and
credited to the Participant’s investment in the phantom PBG Common Stock.

- 13 -



--------------------------------------------------------------------------------



 



          (2) A Participant’s interest in the phantom PBG Common Stock is valued
as of a Valuation Date by multiplying the number of phantom shares (or units)
credited to his or her Account on such date by the Fair Market Value of a share
of PBG Common Stock (or of a unit in the Account) on such date.
          (3) If shares of PBG Common Stock change by reason of any stock split,
stock dividend, recapitalization, merger, consolidation, spin-off, combination
or exchange of shares or any other corporate change treated as subject to this
provision by the Plan Administrator, such equitable adjustment shall be made in
the number and kind of phantom shares/units credited to an Account or Deferral
Subaccount as the Plan Administrator may determine to be necessary or
appropriate.
          (4) In no event will shares of PBG Common Stock actually be purchased
or held under this Plan, and no Participant shall have any rights as a
shareholder of PBG Common Stock on account of an interest in this phantom
investment.
          (c) Any valuation or other determination that is required to be made
under this section by the Plan Administrator may also be made by the
Recordkeeper, if the Recordkeeper has been authorized by the Plan Administrator
to make such valuation or determination.
          (d) Phantom PBG Common Stock Restrictions. Notwithstanding the
preceding provisions of this section, the Plan Administrator may at any time
alter the effective date of any investment or allocation involving the phantom
PBG Common Stock pursuant to section 7.03(j) (relating to safeguards against
insider trading). The Plan Administrator may also, to the extent necessary to
ensure compliance with Rule 16b-3(f) of the Act, arrange for tracking of any
such transaction defined in Rule 16b-3(b)(1) of the Act and bar any such
transaction to the extent it would not be exempt under Rule 16b-3(f). The
Company may also impose blackout periods pursuant to the requirements of the
Sarbanes-Oxley Act of 2002 whenever the Company determines that circumstances
warrant. These provisions shall apply notwithstanding any provision of the Plan
to the contrary except section 7.06 (relating to compliance with Section 409A).
5.03 Vesting of a Participant’s Account:
     A Participant’s interest in the value of his or her Account shall at all
times be 100% vested, which means that it will not forfeit as a result of his or
her Separation from Service.

- 14 -



--------------------------------------------------------------------------------



 



ARTICLE VI — DISTRIBUTIONS
6.01 General:
     A Participant’s Deferral Subaccount(s) shall be distributed as provided in
this Article, subject in all cases to section 7.03(j) (relating to safeguards
against insider trading) and section 7.05 (relating to compliance with
Section 16 of the Act). All Deferral Subaccount balances shall be distributed in
cash. In no event shall any portion of a Participant’s Account be distributed
earlier or later than is allowed under Section 409A. The rules set forth in this
Article VI shall apply to any distributions that would occur based on events
(including any Separations from Service) or Specific Payment Dates.
          (a) Section 6.02 (Distributions Based on a Specific Payment Date)
applies when a Participant has elected to defer until a Specific Payment Date
and the Specific Payment Date is reached before the Participant’s death. If such
a Participant dies prior to the Specific Payment Date, section 6.04 shall apply
to the extent it would result in an earlier distribution of all or part of a
Participant’s Account.
          (b) Section 6.03 (Distributions on Account of a Separation from
Service) applies when a Participant has elected to defer until a Separation from
Service and then the Participant Separates from Service (other than as a result
of death). Subsection (c) of this section provides for when section 6.04 takes
precedence over section 6.03.
          (c) Section 6.04 (Distributions on Account of Death) applies when the
Participant dies. If a Participant is entitled to receive a distribution under
section 6.02 or 6.03 (see below) at the time of his or her death, section 6.04
shall take precedence over those sections solely to the extent section 6.04
would result in an earlier distribution of all or part of a Participant’s
Account.
6.02 Distributions Based on a Specific Payment Date:
     This section shall apply to distributions that are to be made upon the
occurrence of a Specific Payment Date. In the event a Participant’s Specific
Payment Date for a Deferral Subaccount is reached before the Participant’s
death, such Deferral Subaccount shall be distributed based on the occurrence of
such Specific Payment Date in accordance with the following terms and
conditions:
          (a) If a Participant’s Deferral Subaccount is to be paid pursuant to
sections 4.03 or 4.04, whichever is applicable, the Deferral Subaccount shall be
valued as of the last Distribution Valuation Date that immediately precedes the
Specific Payment Date, and the resulting amount shall be paid in a single lump
sum on the Specific Payment Date.

- 15 -



--------------------------------------------------------------------------------



 



6.03 Distributions on Account of a Separation from Service:
     This section shall apply to distributions that are to be made upon
Separation from Service. When used in this section, the phrase “Separation from
Service” shall only refer to a Separation from Service that is not for death.
          (a) If the Participant’s Separation from Service is prior to the
Specific Payment Date that is applicable to a Deferral Subaccount, the
Participant’s deferral election pursuant to sections 4.03 or 4.04 (i.e., time
and form of payment) shall continue to be given effect, and the Deferral
Subaccounts shall be distributed based upon the provisions of section 6.02.
          (b) If the Participant has selected payment of his or her deferral on
account of Separation from Service, distribution of the related Deferral
Subaccount shall commence as follows:
          (1) for deferrals of Director Compensation other than Mandatory
Deferrals, payment of the related Deferral Subaccount shall occur on the first
day of the month following the end of the calendar quarter following the quarter
in which the Participant’s Separation from Service occurs (or if section
4.04(b)(2) applies, payment shall occur on the payment date elected pursuant to
section 4.04(b)(2)); and
          (2) for Mandatory Deferrals, payment of the related Deferral
Subaccount shall occur on the first day of the month following the end of the
calendar quarter following the quarter in which the Participant’s Separation
from Service occurs (or if section 4.04(b)(2) applies, payment shall occur on
the payment date elected pursuant to section 4.04(b)(2).
          (c) The distribution provided in subsection (b) shall be made in a
single lump sum payment and shall be distributed on the date specified in
subsection (b) above and shall be valued as of the last Distribution Valuation
Date preceding the date of distribution.
          (d) Notwithstanding subsections (a), (b) and (c) above, if the
Participant is classified as a Key Employee at the time of the Participant’s
Separation from Service (or at such other time for determining Key Employee
status as may apply under Section 409A), then such Participant’s Account shall
not be paid, as a result of the Participant’s Separation from Service, earlier
than the date that is at least 6 months after the Participant’s Separation from
Service. In such event any applicable lump sum payment shall be payable on the
first day of the month following the end of the second calendar quarter
following the quarter in which the Participant’s Separation from Service occurs,
valued as of the immediately preceding Distribution Valuation Date.

- 16 -



--------------------------------------------------------------------------------



 



6.04 Distributions on Account of Death:
          (a) Upon a Participant’s death, the value of the Participant’s Account
under the Plan shall be distributed in a single lump sum payment on the earlier
of the first day of the month following the end of the calendar quarter
following the quarter in which the Participant’s death occurs or the Specified
Payment Date, valued as of the immediately preceding Distribution Valuation
Date. Amounts paid following a Participant’s death shall be paid to the
Participant’s Beneficiary. If some but not all of the persons designated as
Beneficiaries by a Participant to receive his or her Account at death predecease
the Participant, the Participant’s surviving Beneficiaries shall be entitled to
the portion of the Participant’s Account intended for such pre-deceased persons
in proportion to the surviving Beneficiaries’ respective shares.
          (b) If no designation is in effect at the time of a Participant’s
death (as determined by the Plan Administrator) or if all persons designated as
Beneficiaries have predeceased the Participant, then the payments to be made
pursuant to this section shall be distributed as follows:
     (1) If the Participant is married at the time of his/her death, all
payments made pursuant to this section shall be paid to the Participant’s
spouse; or
     (2) If the Participant is not married at the time of his/her death, all
payments made pursuant to this section shall be paid to the Participant’s
estate.
     The Plan Administrator shall determine whether a Participant is “married”
and shall determine a Participant’s “spouse” based on the state law where the
Participant has his/her primary residence at the time of death. The Plan
Administrator is authorized to make any applicable inquires and to request any
documents, certificates or other information that it deems necessary or
appropriate in order to make the above determinations.
          (c) Any claim to be paid any amounts standing to the credit of a
Participant in connection with the Participant’s death must be received by the
Recordkeeper or the Plan Administrator at least 14 days before any such amount
is paid out by the Recordkeeper. Any claim received thereafter is untimely, and
it shall be unenforceable against the Plan, the Company, the Plan Administrator,
the Recordkeeper or any other party acting for one or more of them.
6.05 Distributions of Mandatory Deferrals:
     This section 6.05 shall govern the distribution of all Mandatory Deferrals
under the Plan. Subject to the last sentence of this section 6.05, a
Participant’s Deferral Subaccount(s) for Mandatory Deferrals shall be
distributed upon the earliest of the following to occur:
          (a) The Participant’s Separation from Service (other than on account
of a death) pursuant to the distribution rules of section 6.03;
(b) The Participant’s death pursuant to the distribution rules of section 6.04;

- 17 -



--------------------------------------------------------------------------------



 



     Notwithstanding the foregoing, the Board of Directors of the Company may
specify different terms for the distribution of Mandatory Deferrals. Such
specification may always occur not later than when the Mandatory Deferral
becomes irrevocable under section 4.05(c). Such specification may also occur
later, but only to the extent that such later specification satisfies the
requirements of section 4.04 (as if it were an election by the Participant). In
addition, unless otherwise determined by the Board of Directors, the Participant
may make an election under section 4.04.
6.06 Valuation:
     In determining the amount of any individual distribution pursuant to this
Article, the Participant’s Deferral Subaccount shall continue to be credited
with earnings and gains (and debited for expenses and losses) as specified in
Article V until the Distribution Valuation Date that is used in determining the
amount of the distribution under this Article. If a particular section in this
Article does not specify a Distribution Valuation Date to be used in calculating
the distribution, the Participant’s Deferral Subaccount shall continue to be
credited with earnings and gains (and debited for expenses and losses) as
specified in Article V until the Distribution Valuation Date most recently
preceding the date of such distribution.
6.07 Impact of Section 16 of the Act on Distributions:
     The provisions of section 7.05 shall apply in determining whether a
Participant’s distribution shall be delayed beyond the date applicable under the
preceding provisions of this Article VI.
6.08 Actual Payment Date:
     An amount payable on a date specified in this Article VI shall be paid no
later than the later of (a) the end of the calendar year in which the specified
date occurs, or (b) the 15th day of the third calendar month following such
specified date. In addition, the Participant (or Beneficiary) is not permitted
to designate the taxable year of the payment.

- 18 -



--------------------------------------------------------------------------------



 



ARTICLE VII — PLAN ADMINISTRATION
7.01 Plan Administrator:
     The Plan Administrator is responsible for the administration of the Plan.
The Plan Administrator has the authority to name one or more delegates to carry
out certain responsibilities hereunder, as specified in the definition of Plan
Administrator. To the extent not already set forth in the Plan, any such
delegation shall state the scope of responsibilities being delegated and is
subject to section 7.05 below.
7.02 Action:
     Action by the Plan Administrator may be taken in accordance with procedures
that the Plan Administrator adopts from time to time or that the Company’s Law
Department determines are legally permissible.
7.03 Powers of the Plan Administrator:
     The Plan Administrator shall administer and manage the Plan and shall have
(and shall be permitted to delegate) all powers necessary to accomplish that
purpose, including the following:
          (a) To exercise its discretionary authority to construe, interpret,
and administer this Plan;
          (b) To exercise its discretionary authority to make all decisions
regarding eligibility, participation and deferrals, to make allocations and
determinations required by this Plan, and to maintain records regarding
Participants’ Accounts;
          (c) To compute and certify to the Company the amount and kinds of
payments to Participants or their Beneficiaries, and to determine the time and
manner in which such payments are to be paid;
          (d) To authorize all disbursements by the Company pursuant to this
Plan;
          (e) To maintain (or cause to be maintained) all the necessary records
for administration of this Plan;
          (f) To make and publish such rules for the regulation of this Plan as
are not inconsistent with the terms hereof;
          (g) To delegate to other individuals or entities from time to time the
performance of any of its duties or responsibilities hereunder;
          (h) To change the phantom investment under Article V;

- 19 -



--------------------------------------------------------------------------------



 



          (i) To hire agents, accountants, actuaries, consultants and legal
counsel to assist in operating and administering the Plan; and
          (j) Notwithstanding any other provision of this Plan except section
7.06 (relating to compliance with Section 409A), the Plan Administrator or the
Recordkeeper may take any action the Plan Administrator determines is necessary
to assure compliance with any policy of the Company respecting insider trading
as may be in effect from time to time. Such actions may include altering the
distribution date of Deferral Subaccounts. Any such actions shall alter the
normal operation of the Plan to the minimum extent necessary.
     The Plan Administrator has the exclusive and discretionary authority to
construe and to interpret the Plan, to decide all questions of eligibility for
benefits, to determine the amount and manner of payment of such benefits and to
make any determinations that are contemplated by (or permissible under) the
terms of this Plan, and its decisions on such matters will be final and
conclusive on all parties. Any such decision or determination shall be made in
the absolute and unrestricted discretion of the Plan Administrator, even if
(1) such discretion is not expressly granted by the Plan provisions in question,
or (2) a determination is not expressly called for by the Plan provisions in
question, and even though other Plan provisions expressly grant discretion or
call for a determination. As a result, benefits under this Plan will be paid
only if the Plan Administrator decides in its discretion that the applicant is
entitled to them. In the event of a review by a court, arbitrator or any other
tribunal, any exercise of the Plan Administrator’s discretionary authority shall
not be disturbed unless it is clearly shown to be arbitrary and capricious.
7.04 Compensation, Indemnity and Liability:
     The Plan Administrator will serve without bond and without compensation for
services hereunder. All expenses of the Plan and the Plan Administrator will be
paid by the Company. To the extent deemed appropriate by the Plan Administrator,
any such expense may be charged against specific Participant Accounts, thereby
reducing the obligation of the Company. No member of the Board of Directors (who
serves as the Plan Administrator), and no individual acting as the delegate of
the Board of Directors, shall be liable for any act or omission of any other
member or individual, nor for any act or omission on his or her own part,
excepting his or her own willful misconduct. The Company will indemnify and hold
harmless each member of the Board of Directors and any employee of the Company
(or a Company affiliate, if recognized as an affiliate for this purpose by the
Plan Administrator) acting as the delegate of the Board of Directors against any
and all expenses and liabilities, including reasonable legal fees and expenses,
arising in connection with this Plan out of his or her membership on the Board
of Directors (or his or her serving as the delegate of the Board of Directors),
excepting only expenses and liabilities arising out of his or her own willful
misconduct or bad faith.

- 20 -



--------------------------------------------------------------------------------



 



7.05 Section 16 Compliance:
          (a) In General. This Plan is intended to be a formula plan for
purposes of Section 16 of the Act. Accordingly, in the case of a deferral or
other action under the Plan that constitutes a transaction that could be covered
by Rule 16b-3(d) or (e), if it were approved by the Company’s Board or
Compensation and Management Development Committee (“Board Approval”), it is
intended that the Plan shall be administered by delegates of the Board, in the
case of a Participant who is subject to Section 16 of the Act, in a manner that
will permit the Board Approval of the Plan to avoid any additional Board
Approval of specific transactions to the maximum possible extent.
          (b) Approval of Distributions: This Subsection shall govern the
distribution of a deferral that (i) is being distributed to a Participant in
cash, (ii) was the subject of a Second Look Election, (iii) is made to a
Participant who is subject to Section 16 of the Act at the time the interest in
the phantom PBG Common Stock would be liquidated in connection with the
distribution, and (iv) if paid at the time the distribution would be made
without regard to this subsection, could result in a violation of Section 16 of
the Act because there is an opposite way transaction that would be matched with
the liquidation of the Participant’s interest in phantom PBG Common Stock
(either as a “discretionary transaction,” within the meaning of
Rule 16b-3(b)(1), or as a regular transaction, as applicable) (“Covered
Distribution”). In the case of a Covered Distribution, if the liquidation of the
Participant’s interest in the phantom PBG Common Stock in connection with the
distribution has not received Board Approval by the time the distribution would
be made if it were not a Covered Distribution, or if it is a discretionary
transaction, then the actual distribution to the Participant shall be delayed
only until the earlier of:
          (1) In the case of a transaction that is not a discretionary
transaction, Board Approval of the liquidation of the Participant’s interest in
the phantom PBG Common Stock in connection with the distribution, or
          (2) The date the distribution would no longer violate Section 16 of
the Act, e.g., when the Participant is no longer subject to Section 16 of the
Act, or when the time between the liquidation and an opposite way transaction is
sufficient.
7.06 Conformance with Section 409A:
     At all times during each Plan Year, this Plan shall be operated and
construed in accordance with the requirements of Section 409A. In all cases, the
provisions of this section shall apply notwithstanding any contrary provision of
the Plan that is not contained in this section.

- 21 -



--------------------------------------------------------------------------------



 



ARTICLE VIII — AMENDMENT AND TERMINATION
8.01 Amendment of Plan:
     The Board of Directors of the Company has the right in its sole discretion
to amend this Plan in whole or in part at any time and in any manner, including
the manner of making deferral elections, the terms on which distributions are
made, and the form and timing of distributions. However, except for mere
clarifying amendments necessary to avoid an inappropriate windfall, no Plan
amendment shall reduce the amount credited to the Account of any Participant as
of the date such amendment is adopted. Any amendment shall be in writing and
adopted by the Board of Directors. All Participants and Beneficiaries shall be
bound by such amendment. Any amendments made to the Plan shall be subject to any
restrictions on amendment that are applicable to ensure continued compliance
under Section 409A.
8.02 Termination of Plan:
          (a) The Company expects to continue this Plan, but does not obligate
itself to do so. The Company, acting through its entire Board of Directors,
reserves the right to discontinue and terminate the Plan at any time, in whole
or in part, for any reason (including a change, or an impending change, in the
tax laws of the United States or any State). Termination of the Plan will be
binding on all Participants (and a partial termination shall be binding upon all
affected Participants) and their Beneficiaries, but in no event may such
termination reduce the amounts credited at that time to any Participant’s
Account. If this Plan is terminated (in whole or in part), the termination
resolution shall provide for how amounts theretofore credited to affected
Participants’ Accounts will be distributed.
          (b) This section is subject to the same restrictions related to
compliance with Section 409A that apply to section 8.01. In accordance with
these restrictions, the Company intends to have the maximum discretionary
authority to terminate the Plan and make distributions in connection with a
Change in Control (as defined in Section 409A), and the maximum flexibility with
respect to how and to what extent to carry this out following a Change in
Control (as defined in Section 409A) as is permissible under Section 409A. The
previous sentence contains the exclusive terms under which a distribution may be
made in connection with any change in control with respect to deferrals made
under this Plan.

- 22 -



--------------------------------------------------------------------------------



 



ARTICLE IX — MISCELLANEOUS
9.01 Limitation on Participant’s Rights:
     Participation in this Plan does not give any Participant the right to be
retained in the service of the Company. The Company reserves the right to
terminate the service of any Participant without any liability for any claim
against the Company under this Plan, except for a claim for payment of deferrals
as provided herein.
9.02 Unfunded Obligation of the Company:
     The benefits provided by this Plan are unfunded. All amounts payable under
this Plan to Participants are paid from the general assets of the Company.
Nothing contained in this Plan requires the Company to set aside or hold in
trust any amounts or assets for the purpose of paying benefits to Participants.
Neither a Participant, Beneficiary, nor any other person shall have any property
interest, legal or equitable, in any specific Company asset. This Plan creates
only a contractual obligation on the part of the Company, and the Participant
has the status of a general unsecured creditor of the Company with respect to
amounts of compensation deferred hereunder. Such a Participant shall not have
any preference or priority over, the rights of any other unsecured general
creditor of the Company. No other Company affiliate guarantees or shares such
obligation, and no other Company affiliate shall have any liability to the
Participant or his or her Beneficiary.
9.03 Other Plans:
     This Plan shall not affect the right of any Eligible Director or
Participant to participate in and receive benefits under and in accordance with
the provisions of any other Director compensation plans which are now or
hereafter maintained by the Company, unless the terms of such other plan or
plans specifically provide otherwise or it would cause such other plan to
violate a requirement for tax favored treatment.
9.04 Governing Law:
     This Plan shall be construed, administered, and governed in all respects in
accordance with applicable federal law and, to the extent not preempted by
federal law, in accordance with the laws of the State of Delaware. If any
provisions of this instrument shall be held by a court of competent jurisdiction
to be invalid or unenforceable, the remaining provisions hereof shall continue
to be fully effective.
9.05 Gender, Tense and Examples:
     In this Plan, whenever the context so indicates, the singular or plural
number and the masculine, feminine, or neuter gender shall be deemed to include
the other. Whenever an example is provided or the text uses the term “including”
followed by a specific item or items, or there is a passage having a similar
effect, such passage of the Plan shall be construed as if the

- 23 -



--------------------------------------------------------------------------------



 



phrase “without limitation” followed such example or term (or otherwise applied
to such passage in a manner that avoids limitation on its breadth of
application).
9.06 Successors and Assigns; Nonalienation of Benefits:
     This Plan inures to the benefit of and is binding upon the parties hereto
and their successors, heirs and assigns; provided, however, that the amounts
credited to the Account of a Participant are not subject in any manner to
anticipation, alienation, sale, transfer, assignment, pledge, encumbrance,
charge, garnishment, execution or levy of any kind, either voluntary or
involuntary, and any attempt to anticipate, alienate, sell, transfer, assign,
pledge, encumber, charge or otherwise dispose of any right to any benefits
payable hereunder, including, without limitation, any assignment or alienation
in connection with a separation, divorce, child support or similar arrangement,
will be null and void and not binding on the Plan or the Company.
Notwithstanding the foregoing, the Plan Administrator reserves the right to make
payments in accordance with a divorce decree, judgment or other court order as
and when cash payments are made in accordance with the terms of this Plan from
the Deferral Subaccount of a Participant. Any such payment shall be charged
against and reduce the Participant’s Account.
9.07 Facility of Payment:
     Whenever, in the Plan Administrator’s opinion, a Participant or Beneficiary
entitled to receive any payment hereunder is under a legal disability or is
incapacitated in any way so as to be unable to manage his or her financial
affairs, the Plan Administrator may direct the Company to make payments to such
person or to the legal representative of such person for his or her benefit, or
to apply the payment for the benefit of such person in such manner as the Plan
Administrator considers advisable. Any payment in accordance with the provisions
of this section shall be a complete discharge of any liability for the making of
such payment to the Participant or Beneficiary under the Plan.

- 24 -